Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on February 24, 2022, have been carefully considered.  Claims 6 and 7 have been canceled; no new claims have been added.
Claims 1-5 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on December 3, 2020.

Withdrawn Objections and Rejections
	The following objections and rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments and traversing arguments:
	a. The objections to the Specification and to claims 1 and 6 for the informalities therein;
	b. The 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 1-7; and
claims 6 and 7 as being unpatentable over Sakuma et al. (U. S. Patent No. 5,545,791).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott M. Tulino on March 23, 2022.
The application has been amended as follows: 
a. In line 1 of claim 1, after “benzyl alcohol”, please insert --or ethyl benzyl alcohol".
	b. In line 2 of claim 4, after "H2/N2", please delete "," and insert therefor --or--.
c. In line 2 of claim 4, after "H2/He", delete "and" and insert therefor --or--.
	Claim 1 has been amended to ensure continuity therein.  Claim 4 has been amended to parallel the amendments made to claim 5.


Allowable Subject Matter
Claims 1-5 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The cited references of record do not teach or suggest the limitations of Applicants’ claims regarding the preparation of the transition metal-hydroxyl phosphate catalysts, followed by performing a reaction of a mixture of either (a) ethanol and methanol or (b) ethanol and propanol in the presence of said catalysts.
While Sakuma et al. teach a preparation of Patentees’ catalyst that is somewhat comparable to that instantly claimed (col. 2, lines 9-63), said preparation includes firing at a temperature of 1400°C, which is much higher than Applicants’ “conducting oxidation…at 250-550°C”.  Further, while Sakuma et al. teach conversion conditions comparable to that recited in Applicants’ claim 1 (Examples 13 and 14), said conversions do not result in the production of benzyl alcohol.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        March 23, 2022